DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bovenshulte et al. (US 2007/0136753 A1, hereinafter refers Bovenshulte).

	Regarding claim 1, Bovenshulte discloses method for generating individual content for a user of a service, the method comprising:	
gathering data on behavior of a user of a computing device (Fig. 10-14, el. 1020, user’s interactive data are collected, para. 117);
training a model of a user behavior based of the gathered data, wherein the trained data
identifies the user to a predetermined degree of reliability (Fig. 10-14, para. 117-120, those user’s data are collected, analyzed, and went through mathematical model by assigning the weight to generate the predictive rating of program content); and
generating an individual content for the user of the service based on a predetermined
service environment in accordance with a trained model received from a model transmitter (Fig. 10-14, para. 117-120, generating a predictive rating or recommendation for particular program contents).

Regarding claim 2, Bovenshulte discloses wherein the data on the behavior of the user describes at least one of: one or more applications with which the user is working, a time during which the user is working on a respective application of the one or more applications, an action performed by the
user in the respective application of the one or more applications, a search query issued by the
user, one or more sites visited by the user, an action performed by the user on a respective site of
the one or more visited sites, and a form filled out by the user (para. 117).

Regarding claim 3, Bovenshulte discloses wherein the model of the user behavior comprises a model based on a neural net with weights, wherein the model is used to predict a next behavior of the user (para. 119).

Regarding claim 4, Bovenshulte discloses sending the trained model of the user behavior
to the content generator, wherein the sending is performed at least with a predetermined frequency (Fig. 10-14, para. 117-119).

Regarding claim 5, Bovenshulte discloses sending the trained model of the user behavior
to the content generator content, wherein the sending is performed at least based on demand by
the content generator (Fig. 10-14, para. 117-119).

Regarding claim 6, Bovenshulte discloses wherein the database of behavior models contains models of user behavior collected during a registration of the user for the service (para. 117-119).

Regarding claim 7, Bovenshulte discloses prior to the generating of the individual content
for the user of a service, authorizing the user for the service based on a result of a comparison of
the model of the user behavior provided by the model transmitter with one or more models obtained
from a database of behavior models (para. 54, para. 95, para. 117).

Regarding claim 8, Bovenshulte discloses wherein the one or more behavior models are compared against each other using at least one of: matrices of scatter plots, individual scatter plots, and statistical significance tests (para. 54, para. 95, para. 117-119).

Regarding claim 9, Bovenshulte discloses wherein the predetermined service environment comprises an environment for accessing at least one of: a list of goods and services to which access is to be granted to the user, and data which the user has been granted permission to access based on an
analysis of the behavior model received from the model transmitter (Fig. 9, Fig. 14, el. 1415, para. 121).

	Regarding claim 10, the instant claim is met by rejection of claim 1. 
Regarding claim 11, the instant claim is met by rejection of claim 2. 
Regarding claim 12, the instant claim is met by rejection of claim 3. 
Regarding claim 13, the instant claim is met by rejection of claim 4. 
Regarding claim 14, the instant claim is met by rejection of claim 5. 
Regarding claim 15, the instant claim is met by rejection of claim 6. 
Regarding claim 16, the instant claim is met by rejection of claim 7. 
	Regarding claim 17, the instant claim is met by rejection of claim 8. 
	Regarding claim 18, the instant claim is met by rejection of claim 9. 
Regarding claim 19, the instant claim is met by rejection of claim 1. 
Regarding claim 20, the instant claim is met by rejection of claim 2. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425